Citation Nr: 1502989	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  06-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cramps/menstrual problems, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother and a friend


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1991, to include service in Southwest Asia during Operation Desert Shield/Desert Storm from February to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2008, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In September 2008 and March 2011, the Board remanded the claim for additional development.  In particular, the September 2008 remand includes a comprehensive discussion of the procedural history of the claim now on appeal.


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War. 

2.  The Veteran is not shown to have developed a chronic gynecological disorder (claimed as cramps/menstrual problems) due to disease process that was acquired during service; nor is any due to an undiagnosed illness incurred in service.


CONCLUSION OF LAW

The criteria for an award of service connection for cramps/menstrual problems, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in January 2004 and August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The issue was readjudicated in an August 2014 supplemental statement of the case.

VA has fulfilled its duty to assist. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations.  In the most recent examination, the examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness.  Id. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes joint pain as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. §
 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran filed her original claim for cramps in August 2002.  

Available service treatment records include the April 1990 Report of Medical Examination conducted in association with the Veteran's active duty enlistment.  Pelvic (vaginal) examination at that time was noted to be clinically normal.  The April 1990 Report of Medical History completed by the Veteran shows that she denied having been treated for both a female disorder and a change in menstrual pattern.  An October 1990 health record shows complaints of various female problems, including discharge, burning and itching.  On the August 1991 Report of Medical History completed by the Veteran in conjunction with her service separation, she noted that she had been treated for a female disorder.  A history of an in-service procedure, the freezing off of dysplasia outside the uterus, was reported.  The August 1991 Report of Medical Examination conducted in association with the Veteran's release from active duty shows that pelvic examination was deferred.

The report of a January 2002 private pelvic sonogram, ordered in conjunction with the Veteran's complaints of right lower pelvic pain, shows that the Veteran had a normal period with heavy cramping and bleeding.  The sonogram revealed that the uterus and ovaries were normal in size and shape and that no cystic or solid masses were seen. 

A December 2002 VA triage medical record notes complaints of abdominal pain associated with menstruation.  A February 2003 gynecology addendum medical record shows that the Veteran gave a history of painful menses with bad cramping, assessed as possibly related to endometriosis. 

A VA primary care outpatient record notes that the Veteran was evaluated in May 2004 at which time she was also being monitored for conditions including ovarian cysts.  Probable infertility of unknown cause was also reported. 

A September 2004 primary care record notes that the Veteran was being monitored for amenorrhea without a definitive diagnosis. She also expressed concerns regarding fertility. The diagnoses included amenorrhea, resolved, now having periods. 

In September 2008, the Board remanded the claim in order for the Veteran to undergo an examination to evaluate her claimed cramping/menstrual problems. 

The Veteran was afforded a VA gynecological examination in November 2010. The examiner noted that the Veteran's claims folder had been completely reviewed.  The Board does observe that what appears to be the report of a private gynecological examination, conducted in September 2010, from the same gynecologist who examined the Veteran in November 2010 is also of record.  This private examination report, however, is inadequate for purposes of this adjudication, as it is shown to be incomplete, apparently due to faulty photocopying.  

Review of the November 2010 VA examination report shows that the Veteran provided a comprehensive medical history pertaining to her cramping and menstrual problems.  The examiner noted that the onset of most of the Veteran's symptoms was approximately 10 years ago, which would be sometime in 1990-1991.  The symptoms (i.e., cramping, usually at the time of her menses) were reported to have worsened in the past two to three years.  The examiner's assessment was longstanding history of menorrhagia and dysmenorrhea.  Menorrhagia is defined as a synonym for hypermenorrhea.  See STEDMAN'S MEDICAL DICTIONARY 1092 (27th ed. 2000).  Hypermenorrhea is defined as "[e]xcessively prolonged or profuse menses."  See STEDMAN'S MEDICAL DICTIONARY 851 (27th ed. 2000).  Dysmenorrhea is defined as "[d]ifficult and painful menstruation." See STEDMAN'S MEDICAL DICTIONARY 553 (27th ed. 2000). 

Concerning the Veteran's menorrhagia, the examiner essentially opined that this disorder was as least likely as not related to any gynecologic issue that had been present for the past 10 years and initiated during her active military duty.  The examiner noted that the Veteran had reported that her heavy vaginal bleeding began approximately 10 years earlier, which would place it at the time of her active military service.  

In its March 2011 remand, the Board found the November 2010 VA examination report to be inadequate for several reasons.  First, the Board noted that the Veteran's active duty from July 1990 to September 1991 was actually 20 years ago and not 10 years ago.  Thus, the examiner's statement placing the heavy vaginal bleeding during active duty service was internally inconsistent.  
 
The examiner further mentioned that with the use of Depo-Provera the Veteran's menorrhagia was controlled.  Of significant note, the examiner commented that "[e]xact etiology of her menorrhagia is uncertain at this time." He added that possible causes of menorrhagia included adenmyosis and uterine fibroids.  The examiner also mentioned that "[f]urther gynecologic evaluation beyond physical examination would need to be performed to determine exact etiology."  He also commented that because of the Veteran's normal cyclicity, the menorrhagia did not appear to be hormonally related, and, therefore, due to some other cause. 

Similarly, regarding the Veteran's cramping and dysmenorrhea assessed in the course of the examination, the examiner, in commenting that other causes for lower abdominal pelvic pain would include gastrointestinal, urinary or muscloskeletal diagnoses, opined that further "evaluation and workup" would be needed to fully elucidate.  He also commented that gynecologic reasons could not be completely excluded as a cause for the Veteran's dysmenorrheal, but that there may been other causes that were more reasonable. 

The Board noted that while the examiner seemed to relate the diagnosed menorrhagia to the Veteran's active military service, he specifically commented that the "[e]xact etiology of [the Veteran's] menorrhagia is uncertain at this time."  He added that '[f]urther gynecologic evaluation beyond physical examination would need to be performed to determine exact etiology."  No such further evaluation is shown to have been conducted. Similarly, in discussing the Veteran's diagnosed cramping and dysmenorrheal, the examiner commented, after citing other possible causes for lower abdominal pelvic pain, that "further evaluation and workup" would be necessary to "fully elucidate" the exact etiology. 

In light of the above deficiencies noted in the November 2010 VA examination report, the Board requested further VA examination.  

On VA examination in November 2011, the Veteran reported that she developed dysmenorrhea and irregular menstruation following spontaneous miscarriage in 1992 while in the military.  The examiner noted that by her history, the Veteran developed dysmenorrhea and irregular menstruation following a spontaneous miscarriage while in the military.  She had cervical dysplasia prior to her military service and she developed mild incontinence within the past two years.  

The Veteran underwent further VA examination in August 2014.  She reported that she has used Depomedrol/Depoprovera.  She indicated that he had cramping with periods and heavy bleeding.  With the shots, she had minimal bleeding.  She also reported that she had intermittent/moderate pain and pelvic pressure.  The examiner concluded that after a review of the medical records, taking a history, performing a physical examination and a review of the medical literature, the Veteran's menstrual symptoms/abnormalities are less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of normal variation in the female population.   Also, it was not caused by and/or worsened by an already service-connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

The examiner explained that the Veteran had some gynecological symptoms for some time, but they do not appear to be due to military service or in particular, service in the Persian Gulf with alleged toxic exposure.  The examiner noted that while the Veteran was in service 23-24 years ago, she was treated for a yeast infection and that vaginal yeast infections are extraordinarily common, and there is no need to attribute it to any special toxic exposure.  With respect to dysmenorrhea, the examiner noted that this problem did not develop during service as her separation examination indicated that there was no change in menstrual pattern.  However, even if the problem did start during her time in service, it would be inappropriate to attribute it to some factor unique to the Persian Gulf.  The menstrual cycle is a complex system/process and the opportunities for variation are many.  With respect to the Veteran's report of irregular periods, the examiner emphasized that such periods are by no means uncommon.  The Veteran has been treated for about 10 years with depoprovera progesterone to help regulate the menstrual bleeding.  With respect to intermittent lower abdominal cramping, the examiner felt that this symptom was due to the Veteran's diagnosis of irritable bowel syndrome, as the cramps were not always accompanied by menstrual bleeding.  The examiner noted that the Veteran has had ovarian cysts on occasion but with proper medical management, the cysts were noted to have resolved.  In conclusion, the examiner stated that each condition is either a disease with a clear and specific etiology and diagnosis, or a disease of undetermined etiology common in the general population, and is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  Additionally, the Veteran does not have an undiagnosed gynecological condition.

Although signs or symptoms of an undiagnosed illness includes those associated with menstrual disorders under 38 C.F.R. § 3.317(b), in the present case, the Veteran's cramps/menstrual problems are shown to be unrelated to an undiagnosed illness. 

Regarding service connection on a direct basis, the Board finds that service connection for cramps/menstrual problems is not warranted.  Initially, the Board acknowledges that the Veteran has been afforded several VA examinations during the course of the appeal but as discussed in detail above, the November 2010 VA examination report contains significant deficiencies and cannot be used to evaluate the claim.  Moreover, the November 2011 examiner did not provide a nexus statement.  On the other hand, the August 2014 VA examiner did not find a nexus between any current cramps/ menstrual problems and the Veteran's service.  The examiner provided a thorough rationale for her conclusion which included a review of the medical records, taking a history, performing a physical examination and a review of the medical literature.  Thus, the Board finds the August 2014 VA examiner's opinion to be most persuasive on this matter and concludes that service connection for cramps/menstrual problems is not warranted.  

The Board has considered the Veteran's statements alleging that her cramps/menstrual problems had their onset during service and persisted subsequent to service and finds that she is competent to report these symptoms.  However, she is not competent to provide a credible opinion regarding the etiology of any cramps/menstrual problems because the etiologies for these complaints and disorders cannot be readily observed by laypersons.  Accordingly, the Board finds that service connection for cramp/menstrual problems, to include as due to an undiagnosed illness, is not warranted.  




ORDER

Service connection for cramps/menstrual problems, to include as due to undiagnosed illness, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


